Citation Nr: 0003171	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  98-13 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased initial rating evaluation for 
service connected post-traumatic stress disorder (PTSD), 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased initial rating evaluation for 
service connected residuals of fracture of L1 vertebra, 
currently evaluated as 20 percent disabling.

3.  Entitlement to an increased (compensable) evaluation for 
service connected residuals of a fracture of the left wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to August 
1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO), in Montgomery, Alabama.

The issues of entitlement to increased rating evaluations for 
the veteran's service connected PTSD and left wrist 
disability will be addressed in the REMAND portion of this 
decision.


FINDING OF FACT

The veteran's residuals of a fracture of L1 vertebra are 
manifested by limitation of motion with 40 degrees of flexion 
and 25 degrees of extension with complaints of pain.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 20 percent 
for residuals of a fracture of the L1 vertebra have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, Diagnostic Code 5295 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board has found that the veteran's claims are 
well grounded pursuant to 38 U.S.C.A. § 5107 (West 1991) in 
that they are plausible, that is meritorious on their own or 
capable of substantiation.  This finding is based upon the 
veteran's assertion that the PTSD, low back disability, and 
left wrist disability are more disabling than reflected by 
their current rating.  Proscelle v. Derwinski, 2 Vet. App 629 
(1992).  Once it has been determined that a claim is well 
grounded, VA has the statutory duty to assist the veteran in 
the development of evidence pertinent to that claim.  The 
Board is satisfied that all relevant evidence is of record.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities (Schedule), which is based 
on the average impairment of earning capacity. Individual 
disabilities are assigned separate diagnostic codes. 38 
U.S.C.A. § 1155.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).

A review of the service medical records reflects that in 1968 
the veteran was involved in an automobile accident and 
sustained several injuries, including a compression fracture 
of the L1 vertebra.  A VA examination was conducted in 
September 1968.  X-rays of the lumbosacral spine showed an 
old minimal compression deformity of the body of the L1 with 
a 20 percent compression of the vertebra.  The diagnoses 
included history of a compression fracture of the lumbar 
vertebra, asymptomatic.  In November 1969 the RO granted 
service connection for residuals of a fracture of the L1 and 
assigned a noncompensable rating under diagnostic code 5285.  

A VA examination was conducted in July 1992.  The pertinent 
diagnosis was chronic lumbar syndrome, old compression 
fracture L4-L5.  In August 1992, the RO assigned a 20 percent 
rating for residuals of a fracture of the L1 under diagnostic 
code 5295.  The 20 percent has remained in effect since that 
time.

The veteran received intermittent treatment at a VA 
outpatient clinic from 1992 to 1994 for several problems, 
including low back pain.

The veteran underwent a VA compensation and pension 
examination in June 1993.  He reported to the examiner that 
he sustained an injury to the back secondary to a motor 
vehicle accident while in the service.  He indicated that he 
had received conservative treatment and it has continued to 
bother him over the years.  He reported difficulty bending, 
lifting, twisting or stooping, as well as prolonged sitting, 
standing or walking.  He described pain radiation into the 
right leg down to about the level of the calf, with numb 
spots in the right leg.  

The examination revealed that he moved somewhat slowly with a 
slight limp on the right.  The veteran was able to stand 
erect and there was no spasm or tenderness noted.  Range of 
motion of the lumbar spine was 70 degrees of flexion and 25 
degrees of extension. Heel and toe walk was fair, and he 
could squat less than one-half way down and arise again.  
Reflexes were 2+ at the knees and 1+ at the ankles.  
Sensation appeared to be intact in both feet.  X-rays of the 
lumbar spine showed minimal chronic degenerative disc 
disease, L4 and L5 spaces with minimal rotary scoliosis, and 
extensive degenerative disease of the right hip.  The 
impression was chronic low back syndrome - history of old 
injury with L1 fracture.

On file are documents from the Social Security Administration 
(SSA) which show that the veteran was awarded disability 
benefits in July 1994.  Of record is a report from the VA 
Vocational and Rehabilitation Service, dated in November 
1994, which is to the effect that the veteran's service 
connected and nonservice connected disabilities combined are 
so severe as to preclude reasonable feasibility of achieving 
a vocational goal at this time.

The veteran underwent a VA examination in November 1994.  He 
reported chronic low back pain which varied in severity, and 
which was aggravated by bending, lifting, and prolonged 
sitting, standing or walking.  He described pain radiation 
into the right leg down to the calf.  The medical history 
revealed that he underwent a right hip replacement in June 
1994.  

The examination revealed that he moved about somewhat slowly 
with a definite limp on the right.  The veteran was able to 
stand erect and there was no spasm noted.  Range of motion of 
the lumbar spine was 45 degrees of flexion and 10 degrees of 
extension with pain on motion of the back.  He could heel and 
toe walk only for a few steps, and he could squat only one-
third of the way down and arise again.  Reflexes were intact 
at the knees and 1+ at the ankles, obtainable with 
distraction.  Sensation appeared to be intact in the lower 
extremities.  Private x-rays of the lumbar spine showed 
minimal osteoarthritic changes of the lumbar spine.  The 
impression was chronic lumbar syndrome - history of injury 
with fracture of L1.

The veteran continued to receive treatment at VA facilities 
for various disorders.  The veteran underwent a VA 
examination in December 1996.  He reported chronic low back 
pain which varied in severity, and which was aggravated by 
bending, lifting, carrying or stooping.  He reported 
requiring position changes as prolonged sitting, standing or 
walking is bothersome.  He described intermittent episodes of 
pain radiation into the right leg down to the calf.  There 
was no loss of bowel or bladder control.  

The examination revealed that he moved about somewhat slowly 
with a slight limp on the right.  The veteran was able to 
stand erect and there was no spasm of the back noted.  There 
was mild tenderness to palpation over the back.  Range of 
motion of the lumbar spine was no more than 10 degrees of 
flexion secondary to complaints of back pain, and no more 
than 20 degrees of extension secondary to back pain.  He was 
not asked to heel and toe walk or to squat.  Reflexes were 2+ 
at the knees, right ankle jerk was 1+ with augmentation and 
left ankle jerk was inconsistently present with augmentation.  
There was slight subjective decrease sensation to pinprick of 
the right foot, and he had a palpable pulse in the right 
foot.  The impression was chronic lumbar syndrome - history 
of injury with fracture of L1.  The examiner commented that 
the examination was somewhat limited by the recent nature of 
the veteran's coronary artery bypass graft surgery of July 
1996.

The veteran underwent a VA examination in October 1997.  He 
reported chronic low back pain which varied in severity, and 
which was exacerbated by bending and lifting.  He reported 
requiring frequent position changes as any prolonged sitting, 
standing or walking periods caused increased pain.  Driving 
or riding in a car for extended periods caused increased 
pain.  He described intermittent episodes of pain radiating 
out of the back and into the right leg down to about the 
level of the calf.  He described numbness and tingling 
actually involving all four extremities.  There was no bowel 
or bladder incontinence noted.  

The examination revealed that he moved about the room rather 
slowly, but otherwise with an unremarkable gait pattern.  He 
was able to stand erect and there was no spasm or tenderness 
of the back noted.  Range of motion of the lumbar spine 
demonstrated 40 degrees of flexion and 25 degrees of 
extension with pain on motion.  On supine straight leg 
raising exam, there was no evidence of radicular type 
complaints, but he had back pain with raising of either leg.  
He performed fair heel-and-to walk and was able to squat and 
arise again.  Reflexes and sensation were intact in the lower 
extremities. 

The impression was chronic lumbar syndrome - history of old 
injury with L1 fracture.  The examiner commented that as far 
as functional loss, it was previously noted that the veteran 
had difficulty with activities such as bending and lifting, 
as well as prolonged sitting, standing or walking.  Private 
x-rays, dated in October 1997, showed that lumbosacral spine 
was intact with no evidence of fractures or subluxations.

The veteran testified at a hearing before a hearing officer 
of the RO in September 1997 and at a hearing before a member 
of the Board sitting at the RO in August 1999.  He asserted 
that he experiences constant pain in his back.   The pain 
radiated down to his legs and became worse every two to three 
weeks.  He stated that he has muscle spasms.  He is 
uncomfortable when he sits or walks for any length of time.  
He has difficulty bending over.  He testified that about once 
a year his back will give out and can't straighten up for a 
period of up to seven days.  He was last treated for his back 
at a medical facility about 10 years ago.  He takes over the 
counter medications.  He reported that he last worked 10 
years ago as an insurance salesman.  He indicated that he was 
drinking heavily at that time.

The veteran has been evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1999), and his disability is currently 
rated as 20 percent disabling.  Diagnostic Code 5295 provides 
the rating criteria for lumbosacral strain.  Under this Code 
provision, the maximum 40 percent rating evaluation is 
warranted when the lumbosacral strain is severe with listing 
of the whole spine to opposite side, positive Goldthwait's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  A 20 
percent evaluation is appropriate when the lumbosacral strain 
is accompanied by muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing 
position.  A 10 percent evaluation is warranted when the 
lumbosacral strain is with characteristic pain on motion.  A 
noncompensable evaluation is assigned when the lumbosacral 
strain is with slight subjective symptoms only.

Diagnostic Code 5285 provides for the evaluation of a 
fracture of the vertebra. When there are residuals of a 
fracture of vertebra with cord involvement, and the veteran 
is bedridden, or requiring long leg braces, a 100 percent 
rating evaluation is appropriate.  With lesser involvements 
the disability is rated for limited motion or nerve 
paralysis.  Where the disability is without cord involvement 
and there is abnormal mobility requiring neck brace (jury 
mast), a 60 percent evaluation is appropriate.   

In other cases, the disability is rated in accordance with 
definite limited motion or muscle spasm, adding 10 percent 
for demonstrable deformity of vertebral body.  The 
regulations note that under ankylosis and limited motion, 
ratings should not be assigned for more than one segment by 
reason of involvement of only the first or last vertebrae of 
an adjacent segment. 

Diagnostic Code 5292 provides for an evaluation for the 
limitation of motion of the lumbar spine.  Pursuant to this 
Code provision, where the limitation of motion is severe, a 
40 percent evaluation is appropriate.  Where the limitation 
of motion is moderate, a 20 percent evaluation is assigned.  
Where the limitation of motion is slight, a 10 percent is 
appropriate.

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a diagnostic code provides for 
compensation based upon limitation of motion, that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1998) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups." 
DeLuca v. Brown, 8 Vet.App. 202, 205-07 (1995).

Regulations define disabilities of the musculoskeletal system 
as primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance. 38 C.F.R. § 4.40 (1999).

Disabilities of the joints consist of reductions in the 
normal excursion of movements in different planes. 
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing. 38 C.F.R. § 4.45 (1999).

To summarize, the veteran's statements describing symptoms 
associated with his disabilities are considered competent 
evidence.  However, these statements must be viewed in 
conjunction with the medical evidence of record.  

In this regard, the most recent x-rays, dated in October 1997 
showed no abnormaility of the spine.  The VA examinations 
showed no muscle spasms or listing of the spine.  There was 
no loss of lateral spine motion.  As such the Board finds the 
criteria required for severe lumbosacral strain has not been 
met nor is there current x-ray evidence of a demonstrable 
vertebral deformity.

The December 1996 VA examination showed that the range of 
motion was 20 degrees of extension and 10 degrees of flexion.  
However, the examiner indicated that the examination was 
somewhat limited due to coronary by-pass surgery, which was 
performed several months earlier.  In this regard the VA 
examination in November 1994 showed flexion to 45 degrees and 
extension to 10 degrees.  Additionally the most recent VA 
examination showed flexion of 40 degrees and extension to 25 
degrees.  The Board finds that the limitation of motion of 
the lumbar spine is not severe pursuant to diagnostic code 
5292.  

Thus, it is the judgment of the Board that the criteria for a 
rating in excess of 20 percent for the residuals of the 
compression fracture have not been met, and the preponderance 
of the evidence is against the claim for an increased rating.

The Board also finds that the clinical data which has been 
assembled in connection with the veteran's claim adequately 
portrays the extent of functional impairment attributable to 
the veteran's lumbar spine disability as set forth in the 
DeLuca case and is consistent with the current 20 percent 
rating.  In rendering this determination, the Board has 
considered all pertinent aspects of 38 C.F.R. Parts 3 and 4 
as required by the Court in Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  However, no potentially applicable 
provision provides a basis for a compensable rating


ORDER

Entitlement to an increased rating for residuals of a 
fracture of L1 vertebra is denied. 


REMAND

Initially, the Board finds that the veteran's claims for 
entitlement to an increased rating evaluations for service 
connected PTSD and his left wrist are well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991); that is, he 
has presented a claim that is plausible.  Generally, claims 
for increased evaluations are considered to be well grounded.  
A claim that a condition has become more severe is well 
grounded where the condition was previously service connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity. 
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  Pursuant 
to 38 U.S.C.A. § 5107(a) (West 1997), the Board is obligated 
to assist the veteran in the development of his claim. 

While this case was pending before the Board, additional 
medical records, including VA outpatient treatment records 
dated in 1998 and 1999 and June 1999 a letter from the 
veteran's readjustment therapist pertaining to treatment for 
his PTSD.  The RO, at least in part, has not had the 
opportunity to review this evidence.  These documents 
indicate that his psychiatric disability may have increased 
in severity.  
During the course of the appeal the criteria for rating 
mental disorders, including PTSD were amended.  These 
amendments became effective on November 7, 1996. The Court 
has held that, where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs (Secretary) to do otherwise, and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet.App. 308, 313 
(1991).  The record reflects that the veteran was furnished 
both the old and revised rating criteria.

Since the most recent VA examination of the left wrist in 
June 1993, the veteran has received treatment at the VA 
outpatient clinic on a couple of occasions for left wrist 
pain.  In September 1997 he received an intraarticular 
injection for left wrist symptoms.

The evidence shows that the veteran was awarded SSA in July 
1994.  However, it appears that the complete medical records 
on which the decision was based are not on file.

The Court has held that in claims for increased ratings, 
staged ratings may be warranted if the claim involves an 
original grant of service connection. See Fenderson v. West, 
12 Vet. App. 119 (1999).

In light of the Board's duty to assist the veteran in the 
development of his claim, it is the Board's opinion that 
additional development be undertaken prior to further 
disposition of this matter, to include VA examinations.  See 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
current treatment for his left hand and 
psychiatric disabilities, which have not 
been previously submitted.  The RO should 
inform the veteran that he has the 
opportunity to submit additional 
evidence, to include current treatment 
records, and argument in support of his 
claim

2.  The RO should request the VA medical 
facility in Mobile, Alabama, to furnish 
copies of any additional treatment 
records covering the period from April 
1999 to the present.

3. The RO should take the necessary 
action to obtain copies of all of the 
medical records on which the SSA decision 
was based.

4.  A VA examination by a psychiatrist 
should be conducted in order to determine 
the nature and severity of the service 
connected PTSD.  The claims folder and a 
copy of this Remand are to be furnished 
to the examiner in conjunction with the 
examination.  All necessary tests and 
studies deemed necessary should be 
conducted. The examiner should express an 
opinion on the extent to which the PTSD 
affects the veteran's occupational and 
social functioning.  It is requested that 
the examiner include a Global Assessment 
of Functioning score (GAF). 

5.  The veteran should be afforded a VA 
examination by an orthopedist to 
determine the nature and severity of the 
left wrist disability.  All indicated 
special studies, including X-rays, should 
be accomplished.  The left wrist should 
be examined for degrees of limitation of 
motion.  The examiner should also be 
asked to note the normal ranges of 
motion.  Additionally, the examiner 
should be requested to determine whether 
the left wrist exhibits weakened 
movement, excess fatigability, or 
incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis.  Further, the 
examiner should be asked to express an 
opinion as to the degree to which pain 
could significantly limit functional 
ability during flare-ups or when the left 
wrist is used repeatedly over a period of 
time.  See Deluca v. Brown, 8 Vet. App. 
202 (1994).

6.  Thereafter, the case should be 
reviewed by the RO, to include 
consideration for the old and the revised 
criteria for rating mental disorders and 
the Fenderson case.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the case 
and an opportunity to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals



 


